Citation Nr: 0417671	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-11 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disorder.

2.  Entitlement to an increased rating for dermatitis with 
history of verruca acuminate of the groin, currently 
evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to March 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The record reflects that the RO determined that new and 
material evidence has been received, but denied the 
underlying service connection claim on the merits.  Despite 
this determination reached by the RO, the Board must find new 
and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

The record also reflects that the veteran was originally 
represented by a Veterans Service Organization (VSO) in 
conjunction with his appeal.  However, in August 2002, this 
VSO informed VA that the veteran no longer wanted them to 
represent him.  No new representative has since been 
appointed by the veteran.

The record further reflects that the veteran has submitted 
evidence directly to the Board.  In accord with 38 C.F.R. 
§ 20.1304, the veteran also submitted a waiver of initial 
consideration of this evidence by the RO.

As an additional matter, it is noted that the veteran had 
requested a hearing before the Board in Washington, D.C, in 
conjunction with his appeal.  However, he withdrew this 
hearing request in May 2004, and stated that his claim should 
be processed based on the information already submitted.  See 
38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Service connection was previously denied for a 
respiratory disorder by a December 1997 rating decision.  The 
veteran was informed of this decision, including his right to 
appeal, and he did not appeal.

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a respiratory disorder bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  The preponderance of the evidence reflects that the 
veteran's current respiratory disorder is due to tobacco use.

5.  The veteran's service-connected skin disorder is manifest 
by constant itching; and 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas are affected by this 
disability.

6.  The veteran's service-connected skin disorder is not 
manifest by ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, nor is it 
exceptionally repugnant; nor is more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected; nor is treated by constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period


CONCLUSIONS OF LAW

1.  The December 1997 rating decision which denied service 
connection for a respiratory disorder is final.  38 U.S.C.A. 
§§ 7104, 7105 (West 1991 & Supp. 1997) (38 U.S.C.A. §§ 7104, 
7105 (West 2002)); 38 C.F.R. § 20.1103 (1997 and 2003).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a 
respiratory disorder, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection is not warranted for the veteran's 
respiratory disorder.  38 U.S.C.A. §§ 1103, 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.300, 3.303 
(2003).

4.  The criteria for a rating of no more than 30 percent for 
the veteran's service-connected dermatitis with history of 
verruca acuminate of the groin are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.118, Diagnostic Code 7806 (2003); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. § 5100 et seq.; 
38 C.F.R. § 3.159.  The VCAA, which became law on November 9, 
2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, Vet. App. No. 01-944 ( June 24, 2004), 
the Court held that a VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
However, the Court did leave open the possibility that a 
defect in the timing of VCAA-content-complying notice may be 
non-prejudicial to a claimant.

The record reflects that the RO sent correspondence to the 
veteran in May 2000 which informed him of the need to submit 
new and material evidence with respect to his respiratory 
disorder claim, and what was necessary to establish a link 
between the current disability and his active service.  
Nevertheless, it does not appear that the veteran received 
adequate preadjudication notice with respect to the issues on 
appeal prior to the February 2001 rating decision.  Only 
after that rating action was promulgated did the RO, by 
correspondence dated in October 2001 and July 2003, provide 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim, as well as what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to submit any evidence in his possession that was relevant to 
the claim.  The RO also provided a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159 by the March 
2004 Supplemental Statement of the Case (SSOC).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in October 2001 and 
July 2003 was not given prior to the RO's February 2001 
adjudication of these claims, the notice was provided by the 
RO prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  As such, the RO took the only 
reasonable action available under the circumstances to 
correct this oversight.  Moreover, as indicated above, this 
correspondence apprised the veteran of what he must show to 
prevail in his claims, what information and evidence he was 
responsible for, what evidence VA must secure, and the need 
to submit any additional relevant evidence in his possession.  
The Board also reiterates that the March 2004 SSOC included 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, it does not appear that the 
veteran has indicated the existence of any relevant evidence 
that has not been obtained or requested by the RO.  In 
pertinent part, the Board notes that the veteran indicated 
that records regarding his respiratory disorder since 1964 
were no longer available as his treating physician had died, 
and these records had been destroyed.  VA has no obligation 
to seek evidence which the veteran acknowledges does not 
exist.  See Counts v. Brown, 6 Vet. App. 473, 477 (1994).  
Further, the Board notes that the veteran has been accorded 
examinations with respect to both claims, and private and VA 
treatment records have been received.  In pertinent part, it 
is noted that the May 2002 respiratory examination included 
an opinion regarding the etiology of the current disability.  
The Board also notes that the veteran has had the opportunity 
to present evidence and argument in support of his claims, 
and in May 2004 he withdrew his hearing request and stated 
that his case should be processed based upon the information 
already submitted.  Thus, the duty to assist has been 
satisfied.

The Board also wishes to reiterate the fact that the RO 
previously determined that new and material evidence had been 
received, and has addressed the merits of the underlying 
service connection claim.  Nevertheless, pursuant to the 
holdings of Barnett, supra, and Jackson, supra, the Board 
must still find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  However, as detailed in the 
preceding paragraph, the RO accorded the veteran an 
examination in relation to this claim, and the Board is 
satisfied that the duty to assist has been satisfied.  
Further, for the reasons stated below, the Board concurs with 
the RO's determination that new and material evidence has 
been received, but that the service connection is not 
warranted for the underlying disability.  Inasmuch as the RO 
has already addressed the merits of the service connection 
claim, the veteran is not prejudiced by the Board also 
addressing the merits of this case.  See Bernard, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

I.	New and Material Evidence

Background.  Service connection was previously denied for a 
respiratory disorder by a December 1997 rating decision.  The 
veteran was informed of this decision, including his right to 
appeal, and he did not appeal.

The evidence on file at the time of the December 1997 rating 
decision includes statements from the veteran, the veteran's 
service medical records, and post-service medical records 
which cover a period through 1997.

In a July 1997 statement, the veteran intimated that he was 
seeking service connection for respiratory (breathing) 
problems.  However, it does not appear that he indicated how 
these problems were related to service.

The veteran's service medical records reflect that he was 
treated on various occasions for colds, which included 
coughing and chest pain.  However, no chronic respiratory 
disorder appears to have been diagnosed during active 
service.  Further, his lungs were clinically evaluated as 
normal on his December 1963 separation examination.  Chest X-
ray was negative.  On his concurrent Report of Medical 
History, he indicated that he had experienced whooping cough, 
hay fever, and pain or pressure in chest.  Nevertheless, he 
also indicated that he had not experienced chronic or 
frequent colds, tuberculosis, asthma, shortness of breath, or 
chronic cough.

At a June 1964 VA medical examination, the veteran's 
respiratory system showed good expansion, no rales, resonant 
to percussion, and no dullness.  Chest X-ray showed the heart 
and lungs to be within normal limits.  Moreover, no chronic 
respiratory disorder was diagnosed at this examination.

Records dated in August 1982 note that evaluation of the 
veteran's lungs showed bronchial rales, which cleared upon 
coughing.  

Records dated in November 1993 note that the veteran 
presented for emergency treatment after experiencing vague 
left-sided chest pressure and pain with tingling in his left 
arm and hand.  It was noted that this symptomatology was 
somewhat migratory and associated with some palpitation, but 
no shortness of breath, diaphoresis, or nausea.  It was 
further noted that he had been doing some lifting the 
previous day, was exposed to some dust, and had some 
allergic-like symptoms, but other than that he had been doing 
well recently.  Additionally, it was noted that his cardiac 
risk factors included tobacco use.  Evaluation of his lungs 
revealed scant right basilar crackles that partially cleared 
with coughing. 

The veteran subsequently had an abnormal exercise treadmill 
test in December 1993.  In addition, it was noted that his 
habits included smoking one pack of cigarettes per day for at 
least 30 years.

In January 1995, the veteran underwent a pulmonary function 
test and a blood gas analysis, both of which resulted in a 
diagnosis of asbestosis.  Subsequent records dated in May 
1997 note that he was filing for asbestos exposure, that the 
clinician opined this exposure had an adverse affect on his 
respiratory damage to the lungs.  Further, it was noted that 
he had been a postal employee, and had worked in buildings 
that had asbestos.

The December 1997 rating decision denied service connection 
for a respiratory condition, finding that there was no 
evidence associating any current respiratory symptoms with 
anything which occurred during the veteran's active service 
which ended over 30 years earlier.

The record reflects the veteran initiated his new claim in 
April 2000.

The evidence added to the file since the December 1997 rating 
decision includes additional statements from the veteran, as 
well as additional post-service medical records which cover a 
period through 2004, some of which were already of record.

In his additional statements, the veteran contended, in 
essence, that he developed chronic bronchitis during active 
service, and that he had had this condition since that time.  
He asserted that he was treated for this condition while on 
active duty, and maintained that it was incurred, not 
aggravated, during this period.  With respect to the request 
that he submit records of this condition since 1964, he 
reported that no records were kept by his doctor's office in 
the past twenty (20) years.  He also indicated that his 
treating physician had died and his records destroyed.

VA medical records dated in October 1998 reflect that the 
veteran was diagnosed with nicotine dependence, and that he 
subsequently participated in a stop smoking program.  
Additional VA medical records from October 1998 note that the 
veteran presented for his first VA primary care evaluation, 
and that his history included asthma for which he took 
servent and a leukotriene inhibitor at night.

In an April 2000 statement, F. D. M, M.D., F.A.A.F.P. 
(hereinafter, "Dr. M") noted, in part, that the veteran 
used harsh chemicals when washing down vehicles while on 
active duty, and that he had not used gloves.  Dr. M also 
noted that the veteran was on Volmox and Serevent, and that 
he had to avoid dust and pollen.  Thereafter, in an October 
2001 statement, Dr. M noted that he had had the opportunity 
to review the veteran's military records, and that in 1963 
while on active duty he had problems with a rash during duty, 
complained of shortness of breath, and was treated with fever 
and pneumonitis.  Dr. M also stated that the veteran had 
problems with breathing while on active duty and then later 
on he was having persistent lung problems, that his chronic 
obstructive pulmonary disease (COPD) had worsened, that he 
saw another doctor for severe pulmonary disease, that he 
mixed chemicals during service, dealt with a lot of paint, 
had worsening of his pulmonary function with obstruction 
ventilatory defect, had some improvement with inhalers, that 
when he went into the military he had no breathing problems, 
and that he did not smoke.

At a March 2002 VA dermatology examination, which noted that 
the claims file had been reviewed by the examiner, the 
veteran was diagnosed with atopic dermatitis.  Further, it 
was noted that atopic dermatitis was definitely associated 
with reactive airway disease or asthma.  Therefore, the 
examiner opined that it was very likely that the veteran's 
pulmonary and skin complications were related.  In addition, 
the examiner stated that despite a number of conditions 
causing COPD, asthma was certainly one of them which was very 
commonly associated with atopic dermatitis.  In fact, there 
was a triad of atopic diseases seen with asthma, atopic 
dermatitis, and allergic rhinitis.  The examiner stated that 
because all of these conditions, including his pulmonary 
complications, began while the veteran was on active duty, 
the examiner believed it was service connected.

In May 2002, the veteran underwent both a VA pulmonary 
function test and a VA respiratory examination.

The results of the VA pulmonary function test indicated 
moderate obstructive lung defect.

At the VA respiratory examination, the examiner indicated 
that no claims file or other record was available at the time 
of the examination, but subsequently indicated that the 
claims file was reviewed.  The veteran reported a history of 
one episode of bronchitis in 1962 for which he was treated 
with usual medications, which he thought included 
antibiotics.  He also reported that he thought his symptoms 
at that time included fever and chills.  Since that time has 
was said to be troubled with asthma, and was not clear when 
he started being treated with inhalers.  In addition, he 
described his current symptoms and treatment.  Further, the 
examiner noted that the veteran had smoked a pack of 
cigarettes a day from 1961 to 1996, a total of 35 pack years, 
and that he had been evaluated by a pulmonary specialist who 
felt he had tobacco caused COPD.  Moreover, it was noted that 
a recent VA dermatology examination suggested that given a 
diagnosis of atopic dermatitis, that the veteran might have 
reactive airway disease which was associated with atopic 
dermatitis.  

Following examination of the veteran, the examiner diagnosed 
"COPD with history of asthma (which can cause COPD)."  
Additionally, the examiner noted that he had been asked to 
comment whether the veteran's condition was caused by or 
associated with atopic dermatitis, and that review of the 
claims file indicated that there was some difference of 
opinion on whether the veteran did in fact have atopic 
dermatitis.  The examiner stated that there was a firm 
history of tobacco use related COPD which seemed to be fairly 
firmly established.  Moreover, it seemed to the examiner that 
associating the veteran's symptomatology with atopic 
dermatitis rather than with his tobacco use was a bit more 
speculative.  The examiner felt that this, at the present 
time, was speculation, and there was no way to prove either 
diagnosis.

In his August 2002 Substantive Appeal, the veteran asserted, 
in part, that he began smoking while in military service.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In addition to the rules of service connection stated above, 
service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

The Board observes that regulations adopted by VA 
implementing the VCAA includes changes to the standard for 
determining new and material evidence, and provides for 
limited assistance to claimants seeking to reopen previously 
denied claims.  VA's authority to provide such additional 
assistance is provided by 38 U.S.C.A. § 5103A(g), which 
states that nothing in section 5103A precludes VA from 
providing such other assistance as the Secretary considers 
appropriate.  However, these changes are applicable only to 
claims to reopen filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,620, 45,628-45,629.  Here, the veteran's claim 
was filed prior to August 29, 2001, and, as such, these 
changes are not applicable in the instant case.


Analysis.  As indicated above, service connection was 
previously denied for respiratory disorder because there was 
no evidence of a chronic disability which was causally 
related to active service.

Here, the additional evidence received in conjunction with 
the veteran's application to reopen includes Dr. M's October 
2001 statement which indicates that the veteran had breathing 
problems on active duty and later on had persistent lung 
problems, and that he mixed chemicals and dealt with paint in 
service.  Further, the March 2002 VA dermatology examination 
indicated that pulmonary complications began while he was in 
the military, and that it was very likely that the veteran's 
pulmonary and skin complications were related.  In short, 
competent medical evidence has been received which indicates 
that the veteran has a current respiratory disorder which was 
either incurred in service, or is secondary to a service-
connected disability.  Further, the evidence submitted to 
reopen a claim is presumed to be true for the purpose of 
determining whether new and material evidence has been 
submitted, without regard to other evidence of record.  Duran 
v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  Accordingly, the Board finds that 
this additional evidence bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Thus, new and material evidence has been received 
pursuant to 38 C.F.R. § 3.156(a).

The adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been received.  
As noted above, the evidence submitted to reopen the claim 
has been presumed to be true without regard to the other 
evidence of record.  In the adjudication that follows, the 
presumption that the evidence is credible and entitled to 
full weight no longer applies.  The Board must determine, as 
a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

The competent medical evidence clearly shows that the veteran 
has a chronic respiratory disorder, to include diagnoses of 
COPD.  However, there is no evidence of any such chronic 
disability at the time of the veteran's December 1963 
discharge examination, or the subsequent June 1964 VA medical 
examination.  In fact, despite the veteran's assertions of 
continuity of symptomatology, there is no competent medical 
evidence of any respiratory disability until many years after 
his discharge from active duty.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (The normal medical findings at the 
time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the 
claim.).  It should also be noted that records dated in 1995 
indicated that the veteran had asbestosis due to post-service 
exposure.

The Board has already acknowledged that the October 2001 
statement from Dr. M and the March 2002 VA dermatology 
examination, indicate that the veteran's current respiratory 
disorder which was either incurred in service, or is 
secondary to a service-connected disability.  However, even 
though Dr. M indicated he had reviewed the veteran's military 
records, it is not clear exactly what records he reviewed.  
As such, it is not clear that he reviewed all of the service 
medical records.  Further, Dr. M did not address the absence 
of competent medical findings regarding this disability for 
many years after service.  Additionally, the statement from 
Dr. M essentially details the veteran's history, and current 
problems, but does not specifically conclude that the 
veteran's current COPD is related to service.  

With respect to the March 2002 VA dermatology examiner, the 
Board notes that the primary purpose of this examination was 
to evaluate the severity of the service-connected skin 
disorder and not the etiology of the current respiratory 
disorder.  Moreover, as noted by the May 2002 VA respiratory 
examiner, a review of the medical records reflects that there 
is a difference of opinion as to whether the veteran does in 
fact have atopic dermatitis, which was the basis for the 
dermatology examiner's opinion.  The Board further notes that 
the May 2002 examination was conducted for the specific 
purposes of determining the current nature and etiology of 
the veteran's respiratory disorder, and even though this 
examiner indicated that the claims file was not reviewed 
prior to the examination, it was ultimately reviewed to 
include the results of the March 2002 VA dermatology 
examination.  It would have also included a review of Dr. M's 
October 2001 statement.  Thus, the Board finds that the 
opinion of the May 2002 VA respiratory examiner is entitled 
to the most weight in the instant case.

As detailed above, the May 2002 VA respiratory examiner 
concluded that the veteran's current respiratory disorder was 
due to tobacco use.  The record also reflects that the 
veteran was a cigarette smoker for over 30 years.  
Consequently, the Board concludes that the preponderance of 
the competent medical evidence reflects that the veteran's 
current respiratory disorder is due to tobacco use.

Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service for claims filed after June 9, 
1998.  38 U.S.C.A. 
§ 1103 (West 2002).  Therefore, as a matter of law, any 
claims received by VA after June 9, 1998 are subject to this 
restriction.  As indicated above, the veteran's application 
to reopen was received in April 2000, which was clearly after 
June 9, 1998.  The Board acknowledges that the veteran's 
initial claim, which was denied by the December 1997 rating 
decision, was initiated prior to June 9, 1998.  However, 
under the law, the effective date of an award based on a 
claim reopened after final adjudication shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Inasmuch as there is no 
legal basis for an effective date earlier than April 2000 
based on the facts of this case, the Board finds that the 
prohibition of service connection for disabilities 
attributable to the use of tobacco products is applicable in 
the instant case.

For the reasons discussed above, the Board finds that 
preponderance of the evidence is against the claim, and 
consequently, his claim must be denied.

II.  Skin Disorder

Background.  Service connection was established for 
eczematoid dermatitis with verruca acuminata by a June 1964 
rating decision, which noted the veteran's treatment for skin 
problems while on active duty.

The veteran initiated his current increased rating claim in 
April 2000.  Various medical records were subsequently added 
to the file which cover a period through 2004, and shows 
evaluations and/or treatment for skin problems on multiple 
occasions.

Records dated in October 1998 noted that the veteran's 
medical history included eczema (nummular) on legs, which 
responded well to lotrizone in the past.  Examination of the 
veteran showed some nummular lesions on shins and dry skin.  

Records dated in October 1999 noted, in part, multiple 
hyperpigmented plaques on extremities and trunk.

Records dated in May 2000 note that the veteran reported a 
30+ year history of itchy scaly rash on his trunk and 
extremities, which was diagnosed as eczema.  He reported that 
the only help had been with lotrizone in the past, and 
described his current treatment.  Further, he denied any 
history of recent ulcerations, blisters, or new warty 
lesions.  Examination of the veteran showed diffuse marked 
xerosis with annular hyperpigmented scaly plaques on legs 
bilaterally, mild areas of annular macular hyperpigmentation 
on upper back, penile shaft with linear hyperpigmented plaque 
without any blister, ulcers, or verruca.  Diagnoses included 
xerosis, and probable nummular eczema.

The veteran underwent a VA dermatology examination in June 
2000, at which he complained of itching irritable skin over 
the last 30 to 40 years.  He reported itchiness along the 
neck, arms and back; that he often developed small bumps in 
these areas as well; that he currently had involvement of the 
bilateral lower legs, and that he developed itchy plaques at 
these sites; that his back was very itchy at times; and that 
he had been applying topical medications per treatment at the 
VA Medical Center (VAMC) which helped intermittently.  He 
also reported that he experienced extreme itching and burning 
after bathing, that showering made it worse, and that he had 
trouble sleeping at night due to the irritation and itchiness 
overall.  Further, he reported a history of developing warts 
along the penis and groin area at times, but denied any 
current lesions.  Moreover, he complained of small clear 
fluid filled bumps that developed on the lateral and medial 
margins of bilateral palms that were very pruritic in nature.  

On examination, it was noted that a full skin evaluation was 
performed of the face, chest, back, upper extremities, groin, 
and lower extremities.  Examination of the bilateral forearms 
showed ill-defined, post-inflammatory hyperpigmentation along 
the bilateral forearms and bilateral thenar eminences.  
Examination of the lower extremities revealed 4 
hyperpigmented, scaly, nummular plaques, which were 
approximately 2 to 3 cm in diameter on both legs.  Further, 
the veteran had more ill-defined scattered post-inflammatory 
hyperpigmented lesions on the bilateral lower extremities.  
The back, overall, was found to be clear but with dry, 
xerotic appearance.  The chest was found to be clear.  
Examination of the groin revealed post-inflammatory 
hyperpigmented macule and linear macule on the dorsum of the 
base of the penis, approximately 2 mm in diameter.  However, 
there was no evidence of verruca on this examination.  The 
feet were clear with no visible scale or erythema.  In 
addition, the palms revealed no current vesicles.  Diagnoses 
following examination of the veteran were nummular eczema 
with overall xerotic skin component; and history of verruca 
vulgaris in the groin, none currently.

Records dated in November 2000 reflect xerosis of chest/back, 
and one hyperpigmented mildly erythematous plaque on the 
medial lower leg with slight scale.  Subsequent records from 
December 2000 continue to reflect xerosis of the chest/back, 
as well as 2 to 3 post-inflammatory hyperpigmented macules on 
the bilateral lower extremities.

VA records dated in March 2001 note that the veteran 
continued to develop nummular eczematous plaques on lower 
extremities, and that he was frustrated by this.

Private medical records from W. G. W., M.D. (hereinafter, 
"Dr. W") dated in March 2001 note that the veteran 
complained of recurrent episodes of intensely pruritic rash 
on legs and arms.  Examination revealed sparsely scattered 
hyperpigmented erythematous lichenified plaque(s) on the 
lower leg(s) and upper arm.  The skin was found to be 
diffusely dry on trunk, as well as the upper and lower 
extremities.  Examination of the hair, nails, mucous 
membranes, was unremarkable.  There was no cyanosis jaundice.  
Diagnoses were lichen simplex chronicus, and xerosis.

Subsequent records from Dr. W dated in July 2001 noted 
complaints of intensely pruritic rash on his forearm(s).  
Examination showed hyperpigmented lichenified scaled 
excoriated plaque(s) on the right and left forearms.  
Examination of the hair, nails, mucous membranes, was again 
unremarkable.  Similarly, there was no cyanosis jaundice.  
Diagnoses were lichen simplex chronicus, and nummular eczema.

Records from Dr. W dated in August 2001 noted that the 
veteran had followed the prescribed treatment recommendation 
for his skin problems, and noted significant improvement.  
Examination of the right and left forearms revealed mild 
post-inflammatory hyperpigmentation.  Diagnoses included 
lichen simplex chronicus and nummular eczema, both of which 
were noted to be resolving.

Records dated in September 2001 note, in part, that the 
veteran had multiple scars and hyperpigmented plaque/patches 
on upper body, arms, and legs.

In March 2002, the veteran underwent a new VA dermatology 
examination, at which the examiner noted that the claims file 
was available and had been reviewed.  The veteran reported 
that since his discharge from service he had continued to 
experience eczematous eruptions on various parts of his body, 
to include his extremities, occasionally his trunk, and 
occasionally his face.  Of all these, he reported that his 
hands had been most continuously affected.  He also reported 
that, most recently, he had been given several medications 
which had been quite helpful, the best of which was Atarax 
which greatly improved his pruritus.  Additionally, he had a 
number of topical emollients and topical corticosteroids, 
some of which were super potent.

On examination, it was noted that the evaluation included the 
veteran's face, neck, chest, upper back, as well as his 
bilateral upper and lower extremities.  He was found to have 
hyperpigmented lichenified ill-defined plaques on various 
parts of his body with fissuring on his distal digits.  
Further, he had specific plaques on his left cheek, right and 
left chest, mid-back, right thigh, and bilateral hands.  
However, there was no ulceration, exfoliation, or crusting.  
Moreover, there were no associated systemic or nervous 
manifestation.  Based on the foregoing, the examiner 
diagnosed atopic dermatitis.  The examiner also commented 
that despite the fact that the veteran had been diagnosed 
with a number of different types of eczema, such as lichen 
simplex chronicus and nummular eczema, he felt that all of 
these had represented an atopic dermatitis.

Records from Dr. W dated in June 2003 note that the veteran 
had been lost to follow-up since 2001.  At the time of these 
records, the veteran complained of rash pruritus and dry 
itchy skin.  Examination showed focal fine papular eruption 
on the left zygoma area.  The left showed post-inflammatory 
hyperpigmentation.  Further, there was diffusely dry ashy 
skin on the trunk and extremities.  The remainder of the skin 
exam (scalp, head, neck, torso, extremities) was normal.  
Diagnoses were focal eczema, and pruritus.

VA medical records dated in July 2003 note that the veteran 
complained that his eczema had been worse over the last 
several weeks.  It was noted that he was followed by 
dermatology, and that the severity and duration of this 
problem suggested that the clinician would be unable to treat 
it that day.  However, the clinician noted that the skin 
appeared adequately moist, and even oily.  Therefore, for 
lack of anything better to do, the clinician was going to try 
switching medium-potency steroid to cream from ointment and 
see if that helped.  Further, due to the fact that the 
veteran had almost whole body involvement, he was to be given 
a very brief Prednisone taper to see if that helped.  
Subsequent records from August 2003 note that the veteran 
reported improvement with the Prednisone, but then returned 
to baseline.  It was also noted that he had been on numerous 
treatments, including topical steroids/elidel.  He reported 
that the medications work for a little while, then became 
ineffective.  Nevertheless, he reported being happy with his 
present regimen.  Examination revealed eczematous patches of 
the lower legs.  The skin was dry elsewhere, but it was noted 
that he had not use his emollient that day.  Diagnosis was 
long-standing eczematous dermatitis with stable control.

In September 2003, the veteran underwent a new VA dermatology 
examination, at which he reported an approximately 42 year 
history of itching and macular eruptions on his face, arms, 
and legs which waxed and waned.  However, he reported that it 
was relatively constant on his skin.  Further, he reported 
that he had tried topical steroids including Fluocinonide 
cream every day for the past year, Hydroxizine 2 to 3 times 
per week for the past year, Dove soap washing 2 to 3 times 
per week for the past "week," as well as good skin care.  
Nevertheless, he had never had a skin biopsy that he was 
aware of.  He also complained of warts on his penis, which he 
reported were burnt off many years ago.  He now had nerve 
endings which were hurt.

On examination, the veteran was found to have xerosis on his 
back with vary occasional hyperpigmented macules and patches 
on his arms and legs bilaterally.  He also had one red, 1 to 
2 mm punched-out ulcer on his dorsal penis.  Further, 
approximately 5 percent of his body was covered with xerosis 
as well as a 1 to 2 mm red ulcer on his penis.  It was noted 
that a viral culture of the penile ulcer was attempted, but 
he had already left the clinic before he was fully done with 
his appointment, so this could not be done.  Diagnoses 
following examination of the veteran included chronic dry 
skin with occasional eczematous spots, none of which appeared 
active at the time of the examination.  Additionally, it was 
stated that he needed good skin care and occasional topical 
steroids for acute flares.

In a private medical statement, dated in May 2004, Dr. W 
related that the veteran had chronic eczema associated with 
pruritus.  Moreover, Dr. W stated that the veteran's 
dermatological problems was variable in severity.  For 
example, at times the pruritus and dermatitis was widespread 
to nearly generalized exceeding more than 20 to 40 percent 
body surface area involvement.  Moreover, when the dermatitis 
was exacerbated and became severe, systemic Prednisone and 
antihistamines were required for management, with the 
Prednisone being discontinued when the dermatitis improved.  
When the dermatitis was less severe, the following topical 
management plan was used: 1) Dry skin protocol, avoid drying 
skin further by not taking long hot baths or showers, pat dry 
and immediately apply emollients to the skin, limit shower or 
bath to once daily, and apply soap only to important areas; 
2) Triamcinolone ointment which was applied to skin on a per 
need basis, 3 times per day, for itching; 3) Elidel cream, 
applied to skin twice daily; and 4) Atarax 1 or 2 tabs, by 
mouth, 4 times daily, on a per needed basis for pruritus.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The record reflects that the veteran's eczema is evaluated as 
10 percent disabling pursuant to the criteria found at 
38 C.F.R. § 4.118, Diagnostic Code 7806.  However, during the 
pendency of this appeal, the criteria for evaluating skin 
disabilities was changed effective August 30, 2002, including 
Diagnostic Code 7806.  See 67 Fed. Reg. 49,590 (July 31, 
2002).  In order to ensure a full and fair adjudication of 
the veteran's claim, the Board will address whether he is 
entitled to a rating in excess of 10 percent under any of the 
potentially applicable Diagnostic Codes.

Prior to August 30, 2002, a 10 percent rating was warranted 
under Code 7806 for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating was warranted for eczema with exudation 
or itching constant, extensive lesions, or marked 
disfigurement.  Eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant warranted a 50 
percent rating.

The revised criteria of Diagnostic Code 7806, effective 
August 30, 2002, provides that a 10 percent rating is 
warranted for dermatitis or eczema that is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a 30 percent rating for his service-
connected dermatitis with history of verruca acuminate of the 
groin.

As noted above, Dr. W asserted in his May 2004 statement that 
the severity of the veteran's skin disorder was variable, but 
intimated that at its most severe it affected an area 
exceeding 20 percent to 40 percent of the entire body.  
Although Dr. W indicates that this was only when the 
condition was at its most severe, when considered with the 
other evidence of record and the history of the veteran's 
skin condition, it does tend to support that the service-
connected skin disorder more nearly approximates the criteria 
for a 30 percent rating under the revised version of 
Diagnostic Code 7806, especially when taking into account the 
benefit of the doubt provisions of 38 C.F.R. §§ 3.102 and 
4.3.  Thus, a 30 percent rating under the revised version of 
Diagnostic Code 7806 is granted.

As the benefit of the doubt rule was necessary for the 
veteran to achieve a 30 percent rating under the revised 
Diagnostic Code 7806, it would appear axiomatic that he was 
not entitled to a higher rating under this Code.  In any 
event, the competent medical evidence does not support a 
finding that the service-connected skin disorder results in 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  No such finding is shown by the competent medical 
evidence, and Dr. W's May 2004 statement indicates that an 
area exceeding 20 percent to 40 percent of the body or 
exposed area was affected by the service-connected 
disability.  Dr. W noted that veteran had not been seen by 
him between 2001 and June 2003.  In June 2003, he had a focal 
fine papular eruption on the left zygoma with post 
inflammatory hyperpigmentation.  He also had diffusely dry 
ashy skin on the trunk and extremities.  Remainder of the 
skin examination was normal.  VA treatment records from 
August 2003 noted only eczematous patches on the lower legs, 
and dry skin elsewhere.  The VA examination from September 
2003, the most recent physical examination evidence in the 
record, noted only 5 percent of his body was covered with 
xerosis.  Thus, the objective findings since August 30, 2002 
when the rating criteria changed, do not establish that more 
than 40 percent of veteran's body or exposed area was 
affected by his service connected dermatitis.

Moreover, even though the veteran has been prescribed 
Prednisone at times, the treatment records indicate that this 
is intermittent treatment when the disability is at its most 
severe.  As such, this indicates that such treatment is not 
constant during the 12-month period, which corresponds to the 
criteria for a 30 percent rating.  Thus, the veteran does not 
meet or nearly approximate the criteria for the next higher 
rating of 60 percent under the revised version of Diagnostic 
Code 7806.

In spite of the foregoing, the Board notes that it must apply 
the prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  VAOPGCPREC 3-2000 (April 10, 2000).  Accordingly, 
the Board must now determine whether the competent medical 
evidence reflects that the veteran was entitled to a rating 
in excess of 10 percent under the "old" version of 
Diagnostic Code 7806 that was in effect prior to August 30, 
2002.

The competent medical evidence reflects that the veteran's 
service-connected skin disorder has consistently been 
manifest by dryness, hyperpigmented areas, and itching.  
Further, he has been treated on multiple occasions for these 
symptoms.  Of particular note is the fact that Dr. W 
described the veteran as having an intensely pruritic rash in 
records dated in March and July 2001.  Moreover, in his May 
2004 statement, Dr. W related that the veteran had chronic 
eczema associated with pruritus.  (Emphasis added).  Pruritus 
is itching.  STEDMAN'S MEDICAL DICTIONARY 1449 (26th ed. 
1995).  Resolving the benefit of the doubt in favor of the 
veteran, the Board finds that his service-connected skin 
disorder is manifest by constant itching, which corresponds 
to a 30 percent rating under the "old" version of 
Diagnostic Code 7806.  

The Board also notes that there is no competent medical 
evidence that the veteran's service-connected skin disorder 
is manifest by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or is 
exceptionally repugnant.  In fact, the March 2002 VA 
dermatology examination specifically found that there were no 
such symptoms.  Thus, the veteran does not meet or nearly 
approximate the criteria for a rating in excess of 30 percent 
under the "old" version of Diagnostic Code 7806.

For the reasons stated above, the Board finds that the 
veteran is entitled to an increased rating of no more than 30 
percent under both the "old" and "new" versions of 
Diagnostic Code 7806.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a respiratory 
disorder, the claim is reopened.  To this extent only, the 
benefit sought on appeal is allowed.

Entitlement to service connection for a respiratory disorder 
is denied.

Entitlement to a 30 percent rating for dermatitis with 
history of verruca acuminate of the groin is granted, subject 
to the law and regulations applicable to the payment of 
monetary benefits.


	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



